Citation Nr: 1431407	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran was a member of the National Guard between 1974 and 1994; he had active service in the United States Army from December 1990 to July 1991, including service in Southwest Asia.  The Veteran died in October 2006, and the appellant is his surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

In October 2009, a hearing was conducted before a Veterans Law Judge at the Board in Washington, DC.  A transcript of that hearing has been associated with the claims file.  The case was remanded for additional development in January 2010.

The Veterans Law Judge who conducted the October 2009 Central Office Board hearing is no longer employed at the Board.  In May 2014, the Board sent a letter to the appellant to notify her of this and of her right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded that same month and stated that she did not want to have another hearing before a Veterans Law Judge.  Therefore, no outstanding hearing request is of record.


FINDINGS OF FACT

1.  The Veteran died in October 2006, and his death certificate lists his cause of death as cardiorespiratory arrest.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) (50%); obstructive and restrictive lung disease (30%); and multiple joint pains (20%); he had also been awarded a total rating based on individual unemployability (TDIU).  

3.  The RO denied service connection for the cause of the Veteran's death in a final decision issued in December 2006; this denial was confirmed and continued in a June 2007 rating action.

4.  The evidence considered by the RO in its December 2006 final rating decision included service medical treatment records for the Veteran; the Veteran's death certificate; the reports from VA medical examinations of the Veteran conducted in September 1993, November 1998, and January 2000; VA medical treatment records for the Veteran dated between 1992 and October 2006; and the appellant's November 2006 claim for benefits.

5.  The evidence submitted since the RO's December 2006 rating decision consisted of the transcript from the appellant's October 2009 Board hearing; additional VA medical treatment records for the Veteran dated between October 2004 and October 2006; a June 2007 letter from the VA physician who signed the Veteran's death certificate regarding an amendment to the certificate; and various written statements from the appellant.

6.  The evidence submitted since the RO's December 2006 final rating decision includes evidence that was not previously of record, but that evidence does not relate to an unestablished fact, nor does the evidence raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The RO's December 2006 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2013).

2.  New and material evidence has not been presented since the December 2006 RO rating decision denying service connection for the cause of the Veteran's death; thus, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, the appellant's claim for service connection for the cause of the Veteran's death was denied by the RO in a December 2006 rating decision; the RO considered the Veteran's service-connected disabilities (posttraumatic stress disorder, obstructive/restrictive lung disease and multiple joint pains).  The basis of the RO's December 2006 denial was that there was no evidence that the Veteran's fatal cardiorespiratory arrest was related to service in any way and that the Veteran suffered from recurrent renal cell cancer with widespread metastases to the liver and brain.  

The appellant submitted a letter to the RO, in January 2007, in which she requested a reconsideration of the cause of death claim.  She asked that the RO review and reconsider its decision; she did not state that she disagreed with the rating action.  In a June 2007 letter, the appellant again referred to her filing of a request for reconsideration.  The evidence of record does not contain a notice of disagreement as to the December 2006 rating action.

The December 2006 rating decision therefore represents the last final action on the merits of the cause of death claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 2006 rating decision also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for the cause of the Veteran's death.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the December 2006 rating decision constitutes new and material evidence.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of requests to reopen.  With respect to such matters, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, a notice letter provided to the appellant, in March 2009, included the criteria for establishing service connection for the cause of a veteran's death and the criteria for reopening a previously denied claim.  Furthermore, the appellant was informed why her cause of death claim was previously denied, namely there was no evidence demonstrating that the Veteran's death was related to his service.  Similar information was provided to the appellant in a RO letter issued in March 2010.  The appellant was also provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  In addition, the April 2010 SSOC reflects readjudication of the appellant's cause of death claim.  Mayfield, 444 F.3d at 1333.

Furthermore, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The March 2009 and March 2010 letters from the RO contained the information required by Dingess concerning effective dates only.  However, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, and any presumption of error as to the first element of VA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of a veteran's death that were found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case after the notice was provided by way of the SSOC issued in April 2010.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO has reviewed the claims file.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Therefore, there is no duty to assist or notify that is unmet.

VA has not provided the appellant with a medical opinion in connection with her current claim; however, the Board finds that VA was not under an obligation to provide an opinion in connection with that claim.  The appellant has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Therefore, the Board finds that VA was not under an obligation to provide any medical opinion in connection with the appellant's current claim.

The appellant was informed as to the reason her cause of death claim had previously been denied; she was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen her claim.  See Kent v. Nicholson, supra.  She was also afforded opportunities to submit evidence.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

As previously noted, the Board remanded the case for additional development in January 2010.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO issued a duty to assist letter that addressed the Hupp and Kent requirements, provided the appellant with time to submit additional evidence and thereafter reviewed all the evidence of record and readjudicated the appellant's claim.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that a Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Request to Reopen

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the RO rating of December 2006 was confirmed and continued in a June 2007 rating action.  The RO considered additional VA medical treatment records for the Veteran dated between October 2004 and October 2006; the RO had previously considered the Veteran's terminal discharge summary from the VA hospital where he died.  The additional VA treatment records merely provided additional information about the treatment of the Veteran's renal cell cancer with widespread metastases to his liver and brain.  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, the VA medical treatment records did not contain any information about any link between the cause of the Veteran's death and any aspect of his military service, including any service-connected disability.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As previously noted, the December 2006 rating decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 2006 rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the December 2006 decision.  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for benefits was denied in essence because the cause of her deceased husband's death was not related to his military service in any way; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the RO in its December 2006 final rating decision included service medical treatment records for the Veteran; the Veteran's death certificate; the reports from VA medical examinations of the Veteran conducted in September 1993, November 1998, and January 2000; VA medical treatment records for the Veteran dated between 1992 and October 2006; and the appellant's November 2006 claim for benefits.

The evidence submitted since the RO's December 2006 rating decision consists of the transcript from the appellant's October 2009 Board hearing; additional VA medical treatment records for the Veteran dated between October 2004 and October 2006; a June 2007 letter from the VA physician who signed the Veteran's death certificate regarding an amendment to the certificate; and various written statements from the appellant.

After having carefully reviewed the evidence of record, the Board finds that the appellant has not presented evidence since the December 2006 rating decision which raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of the Veteran's death.  Since the December 2006 rating decision, the only evidence received into the record mainly consists of VA medical treatment records that were constructively before the RO in December 2006, and written statements from the appellant.  The VA treatment records also reflect information that was already of record prior to the December 2006 RO denial.  

In addition, the evidence that was not previously before the Board, namely the June 2007 letter from the VA doctor to the state government entity for vital statistics requesting that the Veteran's death certificate be amended to state that the immediate cause of his death, cardiorespiratory arrest, was due to or as a consequence of metastatic renal cell cancer, does not contain any information that relates the cause of the Veteran's death to any aspect of his recognized service.  Indeed, the letter indicates that the underlying cause of the Veteran's death was renal cell cancer which is not service-connected and there is no medical evidence of record that indicates any etiological connection between the Veteran's renal cell cancer and any aspect of his military service, including any service-connected disability.  Therefore, while new, the letter is not material.

Furthermore, the multiple written statements submitted by the appellant do not contain any reference to any nexus opinion or information about the etiologic causes of the Veteran's death.  No available medical evidence shows that the Veteran suffered from renal cell cancer during service or within one year of his July 1991 discharge from active service.  See 38 C.F.R. § 3.307(a)(3).  In addition, no medical opinion or other professional evidence relating the Veteran's death from cardiorespiratory arrest due to metastatic renal cell cancer to service or any incident of service, including any service-connected disability, has been presented since the December 2006 rating decision was issued.

The appellant continues to contend that the condition that caused her husband's death is related to his military service.  She still argues that his service-connected pulmonary disease played a part in his death.

The cause of a veteran's death may be service connected if a disability which the veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).

As stated before, the Veteran's death certificate states that he died from cardiorespiratory arrest and the physician who signed the death certificate has stated that the Veteran' fatal cardiorespiratory arrest was due to his metastatic renal cell cancer.  There is no clinical evidence of record intimating in any way that the cause of the Veteran's death was some pathology that was related to some aspect of his military service or to a service-connected disability.  The Veteran's VA terminal treatment records reflect that his chronic obstructive pulmonary disease (COPD) was stable and the severity of that condition was never described as more than moderate between 1993 and 2006.  There is nothing in the evidence of record to indicate that the COPD was the immediate or underlying cause, or that the renal cancer was etiologically related to the COPD or that the COPD contributed substantially or materially to death, combined to cause death or aided or lent assistance to the fatal renal cancer.  The same holds true for the service-connected PTSD and joint pain disabilities.

The appellant's written statements merely reiterate her prior arguments.  Furthermore, the appellant's claim is not substantiated by any other evidence in the record - only by her own assertions about her husband's death.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  Furthermore, the evidence added to the record since the issuance of the December 2006 rating decision does not address or contradict the reasoning offered in support of the December 2006 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in December 2006.  The newly received evidence merely demonstrates that the appellant continues to maintain that her husband's death was related to his military service, including as due to the service connected obstructive/restrictive lung disease.  She argues that cardiorespiratory arrest refers to the service-connected lung disease; however, the Board notes that "arrest" means stoppage; the act of stopping.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 132 (30th ed., 2003).  Therefore, cardiorespiratory arrest merely means that an individual's heart and respiratory system stopped working, as happens when anyone dies.  In this case, the Veteran's cardiopulmonary arrest was due to his recurrent renal cancer with widespread metastases.  Moreover, the appellant has only submitted documents and statements that are duplicative of the evidence that was already of record in December 2006. 

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the December 2006 rating decision does not provide relevant information as to the question of whether the Veteran's death was causally or etiologically related to any incident of his military service, including any service-connected disability, and that no such evidence has been received - before or since the December 2006 denial.  

For the reasons set forth above, none of the evidence added to the record since the December 2006 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the December 2006 rating decision remains final, and the cause of death claim is not reopened.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  

Thus, evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



ORDER

New and material evidence not having been submitted to reopen the claim for service connection for the cause of the Veteran's death, the appeal is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


